              Case 2:17-cr-00095-TLN Document 121 Filed 07/27/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-0095-TLN
12                                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   IBIS A. LUIS-FLORES AND                            DATE: July 29, 2021
     STEVEN C. SACHAROW,                                TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                  Defendants.
16

17

18          By previous order, this matter was set for status on July 29, 2021. By this stipulation and
19 proposed order, the United States and defendant Ibis Luis-Flores respectfully request that the Court

20 continue the status until September 23, 2021, and to exclude time under the Court’s General Orders

21 addressing public health concerns, as well as under Local Code T4, for the reasons set forth below.

22          Co-defendant Steven Sacharow has pleaded guilty in this matter and been sentenced, and
23 therefore does not join in this stipulation.

24          On May 13, 2020, this Court issued General Order 618, suspending all jury trials in the Eastern
25 District of California “until further notice.” Pursuant to General Order 611, this Court’s declaration of

26 judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16,

27 2020, continuing this Court’s judicial emergency, this Court has allowed district judges to continue all

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
                Case 2:17-cr-00095-TLN Document 121 Filed 07/27/21 Page 2 of 4


 1 criminal matters to a date after May 2, 2021.1 This and previous General Orders, as well as the

 2 declarations of judicial emergency, were entered to address public health concerns related to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
                 Case 2:17-cr-00095-TLN Document 121 Filed 07/27/21 Page 3 of 4


 1 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 2 by the statutory rules.

 3          In light of the societal context created by the foregoing, this Court should consider the following

 4 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 5 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 6 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 7 pretrial continuance must be “specifically limited in time”).

 8                                                    STIPULATION
 9          1.       By this stipulation, the defendant, Ibis Luis-Flores, now moves to continue the status

10 conference until September 23, 2021, at 9:30 a.m., and to exclude time between July 29, 2021, and

11 September 23, 2021, under Local Code T4, and under the Court’s General Orders.

12          2.       The parties agree and stipulate, and request that the Court find the following:

13                   a)      The government has represented that the discovery associated with this case

14          includes, among other things, a considerable number of investigative reports. The government

15          has produced several hundred pages of reports and other investigative material, as well as many

16          audio and video recordings and other items of surveillance taking up several DVDs.

17                   b)      Counsel for defendant desires additional time to consult with his client, to review

18          the current charges, to conduct investigation and research related to the charges, to review

19          discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

20          motions, and to otherwise prepare for trial.

21                   c)      Counsel for defendant believes that failure to grant the above-requested

22          continuance would deny counsel the reasonable time necessary for effective preparation, taking

23          into account the exercise of due diligence.

24                   d)      The government does not object to the continuance.

25                   e)      Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the original

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     3
      ORDER
                 Case 2:17-cr-00095-TLN Document 121 Filed 07/27/21 Page 4 of 4


 1          date prescribed by the Speedy Trial Act.

 2                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of July 29, 2021 to September 23, 2021,

 4          inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

 5          because it results from a continuance granted by the Court at defendants’ request on the basis of

 6          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 7          of the public and the defendant in a speedy trial, and pursuant to the Court’s General Orders, due

 8          to public safety concerns prompted by the COVID-19 pandemic.

 9          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
     Dated: July 26, 2021                                     PHILLIP A. TALBERT
14                                                            Acting United States Attorney
15                                                            /s/ JAMES R. CONOLLY
                                                              JAMES R. CONOLLY
16                                                            Assistant United States Attorney
17

18   Dated: July 26, 2021                                     /s/ DAVID D. FISCHER
                                                              DAVID D. FISCHER
19
                                                              Counsel for Defendant
20                                                            IBIS A. LUIS-FLORES

21

22                                          FINDINGS AND ORDER

23          IT IS SO FOUND AND ORDERED this 27th day of July, 2021.

24

25

26

27                                                              Troy L. Nunley
                                                                United States District Judge
28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      4
      ORDER
